Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “500” has been used to designate both “a food processor“ and “a funnel”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “a ratchet mechanism” in claim 70.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph (0005) of the instant invention publication (US 20190045977 A1) discloses the two positions between which the food processor may rotate may be indexed. A ratchet mechanism may be arranged to index the two positions. The ratchet mechanism may comprise a protrusion arranged to cooperate with an annular cam having corresponding detents for receiving the protrusion at the first and second positions. The protrusion is preferably biased to extend into the detent, wherein it can be moved against the bias to retract it to remove it from the detent. By indexing the first and second positions, misalignment issues may be avoided.
Paragraph (0016) of the instant invention publication (US 20190045977 A1) discloses preferably, the kitchen appliance may further comprise a lid arranged substantially to seal the bowl, the lid having an aperture aligned to receive processed food ingredients output directly from the food processor from a position spaced above the bowl. Preferably, when the food processor is rotated to the first position, the outlet is aligned with the aperture in the lid so as to output processed food ingredients directly into the bowl through the aperture in the lid. The at least two positions may be indexed. A ratchet mechanism may be provided, the mechanism being arranged to index the at 
Paragraph (0079) of the instant invention publication (US 20190045977 A1) discloses FIG. 9 shows an arrangement for attaching the transmission assembly 300 to a base unit 100 of the kitchen appliance 1. The transmission assembly 300 is arranged to attach to the base unit 100 via a bayonet fitting between a plurality of tabs 340 provided on an interior side wall 338 of the transmission assembly 300 and a recessed wall 110 provided on an annular housing 108 for the second drive outlet 104. The transmission shaft 326 may be arranged to protrude through an aperture provided in a bottom plate 336 of the transmission assembly 300 so as to removably couple with the second drive outlet 104 via a gear coupling 342 provided on a free end of the transmission shaft 326. The housing 108 for the second drive outlet 104 preferably a wall 114 having recesses 116, where the wall extends upwardly from the top surface of the housing. The wall 114 is arranged to act as an annular cam, with the recesses 116 acting as detents, in a ratchet mechanism with a projection (such as a "peg") 350 is provided in the transmission assembly 300 and protruding through an aperture provided in the plate 336. The peg 350 is urged downwardly by a spring provided internally to the transmission assembly 300. The recesses 166 are sloped on one side so as to allow the transmission assembly 300 to be rotated in one direction, but to be stopped from rotating in the other direction by the abutment of the peg 350 and the wall 114.
Paragraph (0080) of the instant invention publication (US 20190045977 A1) discloses the described ratchet mechanism allows the transmission assembly 300 to be rotated between a plurality of fixed positions when the transmission assembly 300 is 
Claim limitations “two separate drive means” in claim 76 and “a drive means” in claim 79 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a term “means” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 25, 27, and 29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph (0011) of the instant invention publication (US 20190045977 A1) discloses preferably, the food processor is arranged to be driven independently to the rotatable tool mount provided within the bowl. Preferably, the food processor and rotatable tool mount are driven by two separate drive means, for example two electric motors. Preferably, the food processor is arranged to receive drive from the base unit.
Paragraph (0013) of the instant invention publication (US 20190045977 A1) discloses the base unit may be arranged to provide a raised portion for mounting the food processor. A drive means or power source for the food processor may arranged in the base unit beneath the raised portion.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-74 and 76-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 69, 71, 74, 76, 81, 82, 84, 85, and 87-88, the phrase "and/or" renders the claims indefinite per se. The phrase “and/or” is sustained as being indefinite in that it fails to point out what is included or excluded by the claim language.
Regarding claims 70-73, 76-79, 81-85, and 87-88, the word "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 70, 81 and 86, the word “optionally” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 72 recites the limitation "a bowl" at lines 4 and 7 renders the claim indefinite. It is unclear for whether this bowl is the same as the one recited at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
In claim 78, it is noted that using of phrase such as “substantially to seal” renders the claim indefinite because the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 80 recites the limitations “the body” and "the chamber" at lines 7 and 8 in the claim.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 81, 85, and 88, the phrase "can be" renders the claims indefinite for not providing positive limitation because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 82 recites the limitation "a kitchen appliance" at lines 2-3 renders the claim indefinite. It is unclear for whether this kitchen appliance is the same as the one recited in the preceding claim 80 at line 1. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested. In addition, limitation "a drive shaft" at lines 7 and 9 renders the claim indefinite. It is unclear for whether this drive shaft is the same as the one recited in the preceding claim 80 at line 5. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 83 recites the limitation "the transmission assembly" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the limitation "the shaft" at line 6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the shaft” and “the drive shaft” as the one recited in the preceding claim 80 at line 5 and to whether they are the same or different. Further clarification is required to either further differentiate (the shaft) or provide proper antecedent basis.
Claim 84 recites the limitation "an outlet" at line 1 renders the claim indefinite. It is unclear for whether this outlet is the same as the one recited in the preceding claim 80 at lines 2-3. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 87 recites the limitation “the body” at lines 2 and 4 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 88 recites the limitation "a kitchen appliance" at line 7 renders the claim indefinite. It is unclear for whether this kitchen appliance is the same as the one recited in the preceding claim 80 at line 1. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 68-69 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BACKUS (US 20110083565 A1).
Regarding claim 68, BACKUS discloses a kitchen appliance (¶ 0167, i.e. a food processor or blender or other type of food processing device), comprising:
a base unit 114; and
a food processor (154, i.e. food preparation device) having an outlet 172 (fig. 13, i.e. a chute) for outputting processed food; 
wherein the food processor (154, i.e. food preparation device)  is arranged to be mounted on the base unit (114) for operation such that it is capable of movement between two positions 182, 184 (fig. 13b, i.e. pivoting up and down positions), whereby the outlet 172 (fig. 13, i.e. a chute) is positionable at two different places (¶ 0178). NOTE: other embodiments in figures 14,14a-c and figures 16, 16a-c can also read on the claimed limitations as set forth above.
With respect to claim 69, BACKUS discloses wherein the food processor (154, i.e. food preparation device) comprises a rotatable processor tool 276 (figs. 22-23, i.e. a shredding disc) mount for a processing tool 274 (figs. 22-23, i.e. triangular blade) (¶ 0198-0200).
With respect to claim 71, BACKUS discloses wherein the food processor (154, i.e. food preparation device) is arranged to be detachably mounted to the base unit (114), preferably wherein the food processor is arranged to receive drive from the base unit (114) (see figure 76; ¶ 0272).

Claims 80-82, 84-85 and 88-89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BENOIT et al (US 20150257433 A1).
Regarding claim 80, BENOIT et al discloses a food processor 100 (fig. 1, i.e. a juicing system) for a kitchen appliance (¶ 0004, 0053, i.e. household appliances), comprising:
a compartment 116 (fig. 1, i.e. a main housing) for processing food ingredients (¶ 0060, i.e. food items), the compartment having an outlet 130, 132 (fig. 1, i.e. spouts) for outputting processed foods;
a lid 120 (fig. 1) for closing the compartment 116 (fig. 1, i.e. a main housing); and
a drive shaft 190, 252 (figs. 12 and 16) provided within the compartment for driving a tool 202 (fig. 16, i.e. an auger), the drive shaft rotatably bearing on the lid (see figure 19A) (¶ 0073, 0094);
wherein the lid 120 (fig. 1) is removable from the body for allowing inspection, maintenance and cleaning of the chamber (¶ 0075).
With respect to claim 81, BENOIT et al discloses wherein the drive shaft 190 (fig. 12) comprises one or more engagement elements 192, 198 (fig. 16, i.e. first and horizontal bevel gears) arranged to be engaged so as to transmit drive (112, i.e. the drive mechanism) to the drive shaft 190 (fig. 12), optionally wherein the engagement elements 192, 198 (fig. 16, i.e. first and horizontal bevel gears) are provided at an end of the drive shaft remote from the lid (120), and preferably wherein the engagement elements 192, 198 (fig. 16, i.e. first and  horizontal bevel gears) comprise one or more ridges (220, 222, i.e. brushings) extending longitudinally at least partway along the length of the drive shaft (¶ 0086).
claim 82, BENOIT et al discloses a housing (154) containing a transmission assembly (i.e. a plurality of torque transmitting elements), the housing being arranged to be mounted to a kitchen appliance (¶ 0004, 0053, i.e. household appliances), whereby to transmit rotatable drive (112, i.e. the drive mechanism) to the driveshaft 190, 252 (figs. 12 and 16) therefrom, preferably wherein the compartment is arranged to be detachably mountable to the housing (¶ 0083).
With respect to claim 84, BENOIT et al discloses an outlet 132 (fig. 1, i.e. called spouts) for outputting processed foods 144 (fig. 6-7, i.e. pulp), preferably wherein the outlet is a chute (i.e. corresponding to the spout) through which processed food ingredients are output, preferably wherein the chute is covered along at least part of its length, preferably wherein the outlet 132 (fig. 1, i.e. called spout) is arranged such that it can pivot between a first position (see figure 6) and a second position (see figure 7).
With respect to claim 85, BENOIT et al discloses a food processing 
tool 226, 230 (figs. 12 and 20-21, i.e. a cutter disk) arranged to be mounted to the drive shaft 190, 252 (figs. 12 and 16), preferably wherein the food processing tool 226 (figs. 12 and 20-21, i.e. a cutter disk and blade) is arranged to slice or grate food ingredients (¶ 0058, 0090, 0095).
With respect to claim 88, BENOIT et al discloses wherein the lid (120) is preferably arranged to seal the compartment (116), and preferably wherein the drive shaft 190, 252 (figs. 12 and 16) is rotatably mounted to the lid (120) such that it can be driven (i.e. by the drive mechanism 112), preferably via a rotatable bearing arrangement (220, 222) provided in the lid (120) (¶ 0090).
claim 89, BENOIT et al discloses the food processor according to Claims 80 (see claim 80 as set forth above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over BACKUS (US 20110083565 A1) in view of CATANZANO (US 2,597,063).
Regarding claim 70, BACKUS discloses all the limitations of the claimed invention as set forth above, except for wherein the two positions between which the food processor may rotate are operating positions, optionally indexed, and preferably further comprising a ratchet mechanism arranged to index the two positions, more preferably wherein the ratchet mechanism comprises a protrusion arranged to cooperate with an annular cam having corresponding detents for receiving the protrusion at the each of the two positions.
.

Claims 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over BACKUS (US 20110083565 A1) in view of BENOIT et al (US 20150257433 A1).
Regarding claim 72, BACKUS discloses all the limitations of the claimed invention as set forth above, except for wherein at least part of the base unit is arranged to provide a platform for supporting a bowl, preferably wherein the food processor is arranged to be mounted to the base unit at a position that is adjacent the platform for supporting a bowl, and preferably wherein the food processor outlet is arranged to output processed food ingredients over the platform when moved to a first position, and wherein the food processor is arranged to output processed food ingredients at a place removed from the platform for supporting a bowl when moved to a second position.

With respect to claim 74, BACKUS in view of BENOIT et al discloses all the limitations of the claimed invention as set forth above of which BENOIT further discloses wherein the food processor 100 (fig. 1, i.e. a juicing system) comprises a processing compartment 116 (fig. 1, i.e. a main housing) for food being processed and is arranged to output processed food ingredients (¶ 0060, i.e. food items) from the outlet 130, 132 (fig. 1, i.e. spouts) into the bowl 142, 146, 147 (figs. 3-7) during operation of the kitchen appliance without interruption of drive (112) to the bowl tool mount (¶ 0079), and/or wherein the food processor is arranged to be driven independently of the bowl tool .

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over BACKUS (US 20110083565 A1) in view of Murbacher et al (US 20140290499 A1).
Regarding claim 73, BACKUS discloses all the limitations of the claimed invention as set forth above, except for a bowl arranged to be removably mounted on the base unit, preferably wherein the bowl is provided with a rotatable bowl tool mount for a food processing tool arranged to be driven by the base unit.
However, Murbacher et al teaches a bowl 32, 57 (figs. 1 and 4, i.e. a pan) arranged to be removably mounted on the base unit 33, 56 (figs 1 and 4), preferably wherein the bowl 32, 57 (figs. 1 and 4, i.e. a pan)  is provided with a rotatable bowl tool mount (see figure 13) for a food processing tool (34, 36, 60, 61) arranged to be driven (i.e. an electric motor) by the base unit 33, 56 (figs 1 and 4) (¶ 0029, 0104, 0111, 0132). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the BACKUS‘s reference, to include such bowl/pan arrangement as set forth above, as suggested and taught by .

Claims 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over BACKUS (US 20110083565 A1) in view of BENOIT et al (US 20150257433 A1) and Murbacher et al (US 20140290499 A1).
Regarding claim 75, BACKUS in view of BENOIT et al discloses all the limitations of the claimed invention as set forth above, i.e. similar features in claim 68 and 74, except for a rotatable bowl tool mount provided within the bowl for a food processing tool, the bowl tool mount arranged to be driven by the base unit.
However, Murbacher et al teaches a rotatable bowl tool mount (see figure 13) provided within the bowl 32, 57 (figs. 1 and 4, i.e. a pan) for a food processing tool (34, 36, 60, 61), the bowl tool mount arranged to be driven (i.e. an electric motor) by the base unit 33, 25, 56 (figs 1, 2 and 4) (¶ 0029, 0104, 0111, 0132). Murbacher also teaches wherein the food processor 2 (fig. 5, i.e. a cutting unit) is arranged to be driven independently (see figures 5-7) of the bowl tool mount (see figure 13) provided within the bowl 32, 57 (figs. 1 and 4, i.e. a pan).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such rotatable bowl tool mount as set forth above, as suggested and taught by Murbacher, for the purpose of providing a separately operated cutting unit in an appliance for preparing foodstuff (¶ 0017).
With respect to claim 76, BACKUS in view of BENOIT et al and Murbacher et al discloses the limitations of the claimed invention as set forth above of which Murbacher 
With respect to claim 77, BACKUS in view of BENOIT et al and Murbacher et al discloses the limitations of the claimed invention as set forth above of which Murbacher further discloses wherein the food processor 2 (fig. 4, i.e. a cutting unit) is mounted to the base unit 25 (fig. 4) via a housing containing a transmission assembly (not labeled, i.e. the electric motor for driving the drive shaft 23) arranged to transmit drive (i.e. an electric motor) from the base unit to the food processor 2 (fig. 4, i.e. a cutting unit), preferably wherein the food processor 2 (fig. 4, i.e. a cutting unit) comprises a compartment 53 (fig. 4, i.e. a cutting chamber) for processing food (i.e. foodstuff, food ingredients), and preferably wherein the compartment is detachably mountable to the housing (¶ 0101, 0108). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a separating unit food processor as set forth above, as suggested and taught by Murbacher, for the purpose of providing a separately operated cooking and cutting units in an appliance for preparing foodstuff (¶ 0017).
claim 78, BACKUS in view of BENOIT et al and Murbacher et al discloses the limitations of the claimed invention as set forth above of which Murbacher further discloses a lid 38 (fig. 6) arranged substantially to seal with a rim of the bowl 32, 57 (figs. 1 and 4, i.e. a pan), the lid having an aperture 61 (fig. 1) aligned to receive processed food ingredients (i.e. cut food ingredients) output directly from the food processor 2 (fig. 1, i.e. a cutting unit) from a position spaced above the bowl, preferably wherein the lid 38 (fig. 6) further comprises a funnel configured to guide processed food ingredients into the aperture, and preferably wherein the funnel is removably attachable to the lid (¶ 0078). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a separating unit food processor as set forth above, as suggested and taught by Murbacher, for the purpose of covering the open side of the cooking unit to be easily removable with no obstacles in the way (¶ 0078).
With respect to claim 79, BACKUS in view of BENOIT et al and Murbacher et al discloses the limitations of the claimed invention as set forth above of which Murbacher further discloses wherein the base unit 33, 25 (fig. 2) is arranged to provide a raised portion (i.e. the base 25) for mounting the food processor 2 (fig. 2), preferably wherein a drive means (i.e. an electric motor inside the base 25) or power source for the food processor is arranged in the base unit beneath the raised portion (¶ 0108). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such base arrangement as set forth above, as suggested and taught by Murbacher, for the .

Claims 83 and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over BENOIT et al (US 20150257433 A1) in view of Artin (US 4,095,751).
Regarding claim 83, BENOIT et al discloses all the limitations of the claimed invention as set forth above, except for wherein the drive shaft is engaged by a coupling provided in the transmission assembly when the compartment is sealed by the lid when the compartment is mounted to the housing, preferably wherein removal of the lid from the compartment while it is mounted to the transmission assembly causes the drive shaft to disengage from the coupling, and preferably further arranged such that removal of the lid causes the shaft to move from a first position wherein it is engaged by the coupling to a second position in which the transmission assembly is arranged to inhibit rotation of the drive shaft.
However, Artin teaches wherein the drive shaft (43) is engaged by a coupling (40) provided in the transmission assembly when the compartment (14, i.e. a receptacle or vessel) is sealed by the lid (50, i.e. a removable cover) when the compartment is mounted to the housing (16), preferably wherein removal of the lid from the compartment (14, i.e. a receptacle or vessel) while it is mounted to the transmission assembly causes the drive shaft (43) to disengage from the coupling (40), and preferably further arranged such that removal of the lid (50, i.e. a removable cover)  causes the shaft to move from a first position wherein it is engaged by the coupling to a second position in which the transmission assembly is arranged to inhibit rotation of the 
With respect to claims 86-87, BENOIT et al in view of Artin discloses the limitations of the claimed invention as set forth above of which Artin further discloses a safety interlock arrangement (abstract), wherein the lid (50, i.e. a removable cover) and the housing (16) are arranged to be coupled and uncoupled such that when coupled the drive shaft (43) can receive drive, and when uncoupled drive of the drive shaft (43) is inhibited; and wherein one or more interference elements are arranged to interfere with rotation of the drive shaft (43) when the lid (50, i.e. a removable cover) and the housing (16) are uncoupled, optionally through the application of a braking or retardation force to the drive shaft (43); and wherein the drive shaft (43) is provided on the lid (50, i.e. a removable cover), and is arranged to receive drive from the housing (16) when the lid and the body (i.e. the housing 16 body) are coupled, preferably wherein the interference elements are protruding elements provided on the body, and/or wherein the drive shaft is moved from a first position, within the housing, when the lid and the housing are coupled to a second position, within the housing, when the lid and the housing are uncoupled wherein drive to the drive shaft is inhibited in the second position (col. 5, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761